Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1, 10, 15, 18, 19, 21-23, 26, 29-32, 35, 40-42 are pending. 
2.	This application is a 371 of PCT/US2018/000351 filed 8/20/2018 and claims priority to US provisional 62/548,317 filed 8/21/2017.
Claim Rejections/Objections Withdrawn
3.	The rejection of claim 42 under 35 U.S.C. 103 as being unpatentable over Andersson US 6,756,393 in view of Shah is withdrawn based upon the amendments.  The rejection of claims 1, 10, 15, 18, 19, 21-23, 26, 29-32, 35, 40-42 provisionally on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13, 16, 20-22, 24-25, 28-30, 32-33, 35, 39-41, 45-46, 49-65 of copending Application No. 16/797,611 (Notice of Allowance mailed, issue fee not paid) in view of Silverman is withdrawn in view of the terminal disclaimer.  The rejection of claim 42 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. US 6,756,393 in view of Shah is withdrawn in view of the amendments.
Conclusions
4.	Claims 1, 10, 15, 18, 19, 21-23, 26, 29-32, 35, 40-42 are allowed. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID K O'DELL/            Primary Examiner, Art Unit 1625